



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Zimunya, 2013
    ONCA 265

DATE: 20130426

DOCKET: C55729

Gillese, Tulloch and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kudzani Prosper Zimunya

Appellant

Margaret Bojanowska, for the appellant

Philippe G. Cowle, for the respondent

Heard: April 25, 2013

On appeal from the convictions entered on January 6, 2012
    and the sentence imposed on March 15, 2012 by Justice Douglas M. Belch of the Superior
    Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

This was a straightforward credibility case.  The trial judge recognized
    that and he listed, very fully, the defence arguments as to why the complainant
    should not be believed.

[2]

The trial judge dealt with the more serious aspects of the alleged
    inconsistencies.  In the course of doing that, he said that defence counsel
    failed to cross-examine the complainant on the matter of oral sex.  The Crown candidly
    acknowledges that the trial judge was in error on that point.

[3]

In our view, this error is entitled to very little weight given the
    totality of the evidence.  In this regard, we draw attention to the fact that
    there was no contest as to identity  the police found the appellant naked and
    intoxicated on the complainants bed after the complainant called them to her
    home.  Further, the appellant did not testify as to an alternative account of
    events.  Moreover, there was substantial corroboration of the complainants evidence,
    in numerous respects, by independent evidence.  The error related to the
    testimony of the sex-assault nurse and her notes.  This evidence was very weak
    and the trial judge was entitled to place little weight on it, especially as he
    implicitly accepted the complainants rejection of that evidence (insofar as it
    related to oral sex).  The evidence, as defence counsel argued at trial, went
    to the question of impeachment and was used in an effort to demonstrate
    inconsistency in the complainants evidence.  The trial judge was fully alive
    to this, along with all the other alleged inconsistencies, but was satisfied
    that the complainants were credible.

[4]

The trial judge explicitly recognised the central importance of
    credibility and conducted an adequate assessment of the complainants evidence. 
    He found that it had been corroborated in many significant respects by amongst
    other things, an independent witness.  He was entitled to accept some, none or
    all of the complainants evidence.  He found, beyond a reasonable doubt, that
    despite some inconsistencies in the complainants descriptions of the events,
    the sexual assaults took place.

[5]

The appeal is dismissed.


